Miller, Ch. J.
The court below found that the sale of the farm by Zadock Williams and wife, to their daughter, Sarah D. Williams, was fraudulent, and ordered that such sale be set aside, and that execution issue for the sale of the land to satisfy plaintiff’s judgment and costs. Upon the evidence in the record’before us this decree is clearly right. It is quite clear to our minds that the sale was merely colorable, made and entered into by the parties, for the purpose of preventing the creditors of the grantor from seizing the land on execution. The cause of action upon which plaintiff’s judgment *583was obtained accrued prior to tbe sale, and tbe plaintiff was threatening a suit thereon at the time of such sale, and, though there is no direct positive evidence that the defendants knew of such threat when the sale was made, the facts and circumstances of the case make it appear satisfactorily that they did know it, and it is very evident from, all the evidence that the purpose of the sale was to prevent the collection of this claim of plaintiff’s, and also claims'of other creditors, from being enforced against the real estate conveyed.
The decree of the court below must be
AFFIRMED.